Exhibit 10.33

BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is
entered into as of September 18, 2013, by and between Walker Digital Holdings,
LLC, a Delaware limited liability company (the “Company”), and Walker Digital,
LLC, a Delaware limited liability company (the “Company Parent”).

WHEREAS, the Company and the Company Parent have entered into that certain
Agreement and Plan of Merger, dated as of July 11, 2013 (the “Merger
Agreement”), by and among GlobalOptions Group, Inc., a Delaware corporation
(“Parent”), GO Merger Sub LLC, a Delaware limited liability company and wholly
owned subsidiary of Parent (“Merger Sub”), the Company Parent and the Company,
pursuant to which Merger Sub shall merge with and into the Company, with the
Company surviving the merger as a wholly-owned subsidiary of Parent (the
“Merger”). Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Merger Agreement;

WHEREAS, the Company Parent is the sole member of the Company and will benefit
from the consummation of the transactions contemplated by the Merger Agreement;
and

WHEREAS, pursuant to the Merger Agreement, prior to the Effective Time, the
Company Parent agreed to contribute, assign or otherwise transfer to the
Company, and the Company desires to accept and assume from the Company Parent,
certain assets, in accordance with Section 6.5 of the Merger Agreement, as set
forth on Schedule A attached hereto (the “Transferred Assets”) and certain
obligations and liabilities as set forth on Schedule B attached hereto (the
“Assumed Obligations”).

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Transfer and Acceptance of Transferred Assets. The Company Parent hereby
sells, assigns, conveys and transfers to the Company, its successors and
assigns, all right, title and interest of the Company Parent in, to and under
the Transferred Assets. Company hereby accepts the Transferred Assets subject to
the encumbrances set forth on Schedule C attached hereto (the “Encumbrances”).

2. Express Transfer of Rights for Past Infringement. Company Parent hereby
expressly sells, assigns, conveys and transfers to the Company, its successors
and assigns, the right of action for any and all infringement of the patents
listed on Schedule A attached hereto.

3. Assignment and Assumption of Assumed Obligations. Effective as of the date
hereof, the Company hereby assumes and agrees to pay, perform, satisfy and
discharge the Assumed Obligations in accordance with the respective terms of
such Assumed Obligations.

4. Indemnification by Company. From and after the date hereof, the Company
agrees to indemnify, defend and hold harmless the Company Parent from, against
and in respect of any and all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs and expenses, including without
limitation reasonable attorneys’ fees and expenses actually incurred, asserted
against, or paid, suffered or incurred by the Company Parent and resulting from,
based upon or arising out of any of the Transferred Assets or Assumed
Obligations.



--------------------------------------------------------------------------------

5. Further Assurances. Each party hereto agrees to perform all such further acts
and execute and deliver all such further agreements, instruments and other
documents as the other party shall reasonably request to evidence more
effectively the assignments and assumptions made by such party under this
Agreement. Such filings shall include, but are not limited to that which will
appropriately document the terms of this Agreement with the United States Patent
and Trademark Office and the Delaware District Court.

6. Enforceability. If any term or provision of this Agreement shall be
determined by a court of competent jurisdiction to be illegal, invalid, or
unenforceable for any reason, the remaining provisions of this Agreement shall
remain enforceable and the invalid, illegal, or unenforceable provisions shall
be modified so as to be valid and enforceable and shall be enforced.

7. Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of Delaware (without
giving effect to principles of conflicts of laws).

8. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and of signature pages by
facsimile or other electronic transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or other electronic means shall be deemed to be their original
signatures for all purposes.

9. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof, and constitutes the complete,
final and exclusive embodiment of the parties’ agreement with respect to the
subject matter hereof and supersedes all prior agreements, whether written or
oral, which may have been entered into by the parties on the subject matter
hereof.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
and acknowledged all as of the day and year first above written.

 

WALKER DIGITAL HOLDINGS, LLC

By:  

/s/ Jay S. Walker

  Name: Jay S. Walker   Title: Authorized Person WALKER DIGITAL, LLC By:  

/s/ Jay S. Walker

  Name: Jay S. Walker   Title: Authorized Person



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

A. PATENTS — CORE

 

     Case Number    Cntry    Application
Number    Application
Status*    Patent
Number   

Short Titles

1    00-004    US    09/603677    Granted    7542919    Rules Based Spare Change
Upsells 2    00-004-C1    US    12/365629    Granted    8103520    Rules Based
Spare Change Upsells 3    00-004-C2    US    13/356890    Granted    8533003   
Rules Based Spare Change Upsells 4    00-004-C3    US    13/975408    Pending   
   Rules Based Spare Change Upsells 5    00-004-C4    US    14/012982    Pending
      Rules Based Spare Change Upsells 6    00-007    US    09/609253    Granted
   8055509    Sensors Dispensed at Prescription Pickup 7    00-007-C1    US   
11/423881    Granted    8069056    Sensors Dispensed at Prescription Pickup 8   
00-007-C2    US    11/423891    Granted    7801745    Sensors Dispensed at
Prescription Pickup 9    00-007-C3    US    11/423901    Published       Sensors
Dispensed at Prescription Pickup 10    00-008    US    09/538773    Pending   
   Overlaid Entertainment Layer 11    00-009    US    09/504180    Granted   
6839683    Webhouse Tokens 12    00-012    US    09/592618    Granted    7376580
   Price Lock In 13    00-012-C1    US    12/108826    Allowed       Price Lock
In 14    00-017-1    US    11/931864    Allowed       Transferable Prices 15   
00-017-C1    US    11/319848    Granted    8036943    Transferrable Prices 16   
00-023-C2    US    13/180349    Allowed       Webhouse Shopping Cart Pricing 17
   00-029    US    09/606364    Granted    8473341    Virtual Shopping Cart
Package Pricing 18    00-029-C1    US    13/909055    Pending       Virtual
Shopping Cart Package Pricing 19    00-035    US    09/606566    Granted   
6443843    Shopping as Gambling 20    00-039    US    09/685079    Granted   
7415425    Webhouse Rebate Certificates 21    00-039-1    US    11/927912   
Granted    7774240    Webhouse Rebate Certificates 22    00-039-C1    US   
12/190244    Granted    7908168    Webhouse Rebate Certificates 23    00-039-C2
   US    13/048829    Granted    8131588    Webhouse Rebate Certificates 24   
00-039-C3    US    13/412203    Published       Webhouse Rebate Certificates 25
   00-044    US    09/659752    Granted    6634550    Entertainment at the POS
26    00-047    US    09/678117    Granted    7739124    Incent Preventative
Healthcare 27    00-055    US    09/609017    Granted    7366675   
Multimedicine Compliance 28    00-112    US    10/100564    Granted    6805290
   T-Log Differential Settlement 29    00-113-C3    US    13/180248    Published
      Virtual Facings 30    00-116    US    10/123634    Published       Hyper
Footnote Interviews 31    01-015    US    09/858458    Granted    7184990   
Spare Change Ovens 32    01-015-C1    US    11/621422    Granted    7756746   
Spare Change Ovens 33    01-023-1    US    11/927932    Published       Spare
Change Database Lookup 34    01-029    US    09/907112    Granted    6959387   
Timestamp Verification 35    01-029-R1    US    11/293790    Granted    RE41960
   Timestamp Verification 36    01-029-R2    US    11/541520    Granted   
RE42893    Timestamp Verification 37    01-029-R3    US    11/541522    Granted
   RE42018    Timestamp Verification 38    01-033    US    09/973581    Granted
   7231035    On-Hold Commerce 39    01-033-C1    US    11/760970    Granted   
7760867    On-Hold Commerce 40    01-035    US    10/146302    Granted   
6739505    Look At Me Transaction Card

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

 

A-2



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

 

     Case Number    Cntry    Application
Number    Application
Status*    Patent
Number   

Short Titles

41    01-038    US    09/994569    Granted    6597770    Emergency Transaction
Card Approval 42    02-006    US    10/095538    Granted    7484172   
Personalized Hyperfootnote Index 43    02-028    US    10/159945    Granted   
7192352    Online Tournaments Point Balancing 44    02-028-C4    US    11/624752
   Granted    7390255    Online Tournaments Point Balancing 45    02-028-C5   
US    11/624764    Granted    7985132    Online Tournaments Point Balancing 46
   02-028-C7    US    11/624798    Granted    7438642    Online Tournaments
Point Balancing 47    02-028-C8    US    13/172408    Published       Online
Tournaments Point Balancing 48    02-052    US    09/818882    Granted   
7104885    Shatter Randomness 49    02-052-C1    US    11/468003    Granted   
7819733    Shatter Randomness 50    02-074    US    10/218157    Granted   
7430521    Customized Financial Account Reward Offers 51    02-074-C1    US   
12/237716    Granted    8126771    Customized Financial Account Reward Offers 52
   02-074-C2    US    13/366797    Granted    8432400    Customized Financial
Account Reward Offers 53    02-074-C3    US    13/857520    Published      
Customized Financial Account Reward Offers 54    02-085-C1    US    12/472149   
Allowed       Camera Asks Questions 55    02-085-C2    US    13/956348   
Pending       Camera Asks Questions 56    02-088    US    10/234075    Granted
   7390264    Shopping as Gambling 57    02-088-C1    US    12/123674   
Published       Shopping as Gambling 58    02-089    US    10/242490    Granted
   7483670    Educational Software System 59    02-089-C1    US    12/359838   
Granted    8086167    Educational Software System 60    02-089-C2    US   
13/327840    Published       Educational Software System 61    02-092    AU   
2004311841    Granted    2004311841    Automatically Captured Images 62   
02-092    CA    2554135    Pending       Automatically Captured Images 63   
02-092    US    11/719108    Granted    7924323    Automatically Captured Images
64    02-092    JP    2009-192265    Granted    5123914    Automatically
Captured Images 65    02-092-C1    US    13/024428    Published      
Automatically Captured Images 66    02-092-C2    US    13/489893    Granted   
8466987    Automatically Captured Images 67    02-099-C1    US    11/284309   
Granted    7362862    Authenticated Outcomes 68    02-100A    US    10/786831   
Granted    7292723    U.S. HomeGuard—Neural Networks 69    02-100A-C1    US   
11/427466    Granted    7596260    U.S. HomeGuard (A) 70     02-100A-C2    US   
11/427480    Granted    7729532    U.S. HomeGuard—Guardian Registration and
Testing 71    02-100A-C4    US    13/180277    Granted    8401233    QuickWork
72    03-006-C2    US    11/456306    Granted    7841514    Digital Menu Board
73    03-034    US    10/825535    Granted    7690989    GameShow 24 Local
Edition 74    03-034-C1    US    12/722892    Published       GameShow 24 Local
Edition 75    03-044    US    10/603110    Granted    7433451    Emergency
Credit Card 76    03-044-C1    US    12/245995    Granted    8208612   
Emergency Credit Card 77    03-044-C2    US    13/531677    Published      
Emergency Credit Card

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

 

A-3



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

 

     Case Number    Cntry    Application
Number    Application
Status*    Patent
Number   

Short Titles

78    03-057    US    10/689790    Granted    7168617    Entertainment at the
POS 79    03-057-C1    US    11/668498    Granted    7533810    Entertainment at
the POS 80    03-057-C2    US    12/468582    Granted    7845555   
Entertainment at the POS 81    03-057-C3    US    12/962081    Granted   
8109438    Entertainment at POS 82    04-005    US    10/843239    Granted   
7426268    On-Hold Customer Service w/Improved Call Routing 83    04-005-C1   
US    12/210424    Granted    8325907    On-Hold Customer Service w/Improved
Call Routing 84    04-010-C1    US    11/427369    Published       Anonymous
Communication 85    04-010-C3    US    11/427391    Published       Anonymous
Communication 86    04-013    US    10/849622    Granted    7090123   
Look-at-Me Transaction Card Content 87    04-013-C1    US    11/459063   
Granted    7806320    Look-at-Me Transaction Card Content 88    04-013-C2    US
   12/898273    Granted    7988044    Look-at-Me Transaction Card Content 89   
04-013-C3    US    13/196350    Published       Look-at-Me Transaction Card
Content 90    04-019    US    10/855653    Granted    7664705    Per-Check
Check-Offs 91    04-019-C1    US    12/705856    Granted    8175963    Per-Check
Check-Offs 92    04-051    US    10/968340    Granted    7293703    T-log
Differential Settlement 93    04-051-C1    US    11/937832    Granted    7637428
   T-log Differential Settlement 94    04-051-C2    US    12/644196    Granted
   8052053    T-log Differential Settlement 95    04-051-C3    US    13/251401
   Granted    8434681    T-Log Differential Settlement 96    05-023    US   
11/570616    Granted    8335723    Phone Sell Central System 97    05-023-C1   
US    13/717094    Allowed       Phone Sell Central System 98    05-027-C1    US
   12/694886    Published       3PML 99    05-038    US    11/317522   
Published       Partial Manufacturer Rebate Indicia 100    06-038-C2    US   
13/021449    Allowed       Authenticated Outcomes Dongle Hardware 101    07-021
   US    12/270455    Granted    8136133    Baseball Time Dilation 102    09-004
   US    12/823118    Published       Mobile Polling System 103    10-002A    US
   13/093839    Published       Social Networking Window for Grandma 104   
10-002B    US    13/093819    Granted    8515255    Story-Tagged Photos 105   
10-002B-C1    US    13/962591    Pending       Story-Tagged Photos 106    11-001
   US    13/421811    Published       Global Translation Platforms 107    13-001
   US    61/856761    Pending       ASPATT Patent Licensing System PRO 1 108   
95-002    US    08/561668    Granted    5768382    Authenticated Outcomes 109   
95-002X    US    08/677544    Granted    5970143    Authenticated Outcomes 110
   95-003    US    08/570443    Granted    5825863    Limited Use Calling Card
111    95-005    US    08/622034    Granted    5923763    Timestamp 112   
95-005    EP    97919895.9    Granted    0890238    Timestamp 113    95-005   
DE    69733644.1    Granted    0890238    Timestamp 114    95-005    GB   
97919895.9    Granted    0890238    Timestamp 115    95-005X    US    09/149024
   Granted    6263438    Timestamp 116    95-006    US    08/628920    Granted
   5828751    Authenticated Measurement

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

 

A-4



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

 

     Case Number    Cntry    Application
Number    Application
Status*    Patent
Number   

Short Titles

117    95-006-C1    US    12/491114    Allowed       Authenticated Measurement
118    95-006-C2    US    13/748945    Published       Authenticated Measurement
119    95-006X    US    09/149025    Granted    6289453    Authenticated
Measurement 120    95-006XX    US    09/706646    Granted    6282648   
Authenticated Measurement 121    96-001    US    08/635576    Granted    5779549
   Online Tournaments 122    96-001-C1    US    09/028781    Granted    6224486
   Online Tournaments 123    96-001-C2    US    09/768567    Granted    6425828
   Online Tournaments 124    96-004    US    08/647301    Granted    5947747   
Educational Software System 125    96-013    US    08/832832    Granted   
6477513    Cryptographically Enabled Letters of Credit 126    96-013-C1    US   
10/253192    Granted    6904418    Cryptographically Enabled Letters of Credit
127    96-013-C2    US    11/103906    Granted    7991698    Cryptographically
Enabled Letters of Credit 128    96-013-C3    US    13/196546    Granted   
8355991    Cryptographically Enabled Letters of Credit 129    96-013-C4    US   
13/742328    Published       Cryptographically Enabled Letters of Credit 130   
96-014    US    08/708968    Granted    5884272    Anonymous Communications 131
   96-014    CA    2264912    Granted    2264912    Anonymous Communications 132
   96-018    US    08/729426    Granted    5995976    Hyper Footnote 133   
96-018-C1    US    09/422719    Granted    6449616    Hyper Footnote 134   
96-024    US    08/749241    Granted    5884274    Foreign Exchange Insurance
135    96-024-C1    US    09/262810    Granted    6128598    Foreign Exchange
Insurance 136    96-028    US    08/859722    Granted    6111953   
Authenticated Data Stamps 137    96-059    US    08/919339    Granted    6163771
   Single Use Credit Card 138    96-059-1    US    09/542676    Granted   
7177835    Single Use Credit Card 139    96-059-1-C1    US    11/338152   
Granted    7844550    Single Use Credit Card 140    96-059-C1    US    09/694191
   Granted    7853529    Single Use Credit Card 141    96-059-C2    US   
11/422986    Granted    8315948    Single Use Credit Card 142    96-059-C8    US
   13/648263    Published       Single Use Credit Card 143    96-060    US   
08/811703    Granted    6338049    User-Generated Traveler’s Checks 144   
96-060-C1    US    10/006575    Granted    7496537    User-Generated Traveler’s
Checks 145    96-067    US    08/821436    Granted    6209028    Call-in
Parallel Audio Channel 146    96-067    EP    98910429.4    Granted    0974223
   Call-in Parallel Audio Channel 147    96-067    GB    98910429.4    Granted
   0974223    Call-in Parallel Audio Channel 148    96-067    DE    98910429.4
   Granted    0974223    Call-in Parallel Audio Channel 149    96-067    FR   
98910429.4    Granted    0974223    Call-in Parallel Audio Channel 150   
96-067-C1    US    09/660579    Granted    7454776    Call-in Parallel Audio
Channel 151    96-067-C2    US    12/272190    Granted    8402500    Call-in
Parallel Audio Channel 152    96-067-C3    US    13/760225    Published      
Call-in Parallel Audio Channel 153    96-082    US    08/831968    Granted   
6131086    Prop Sales

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

 

A-5



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

 

     Case Number    Cntry    Application
Number    Application
Status*    Patent
Number   

Short Titles

154    96-094    US    08/777802    Granted    6246755    Prepaid Calling Card
for 900 Number 155    96-094    CA    2276528    Granted    2276528    Prepaid
Calling Card for 900 Number 156    96-095    US    09/224483    Granted   
6597776    Prepaid Calling Card for 900 Number 157    96-108    US    08/815224
   Granted    5970478    Customizable Credit Card 158    96-108-C1    US   
09/365644    Granted    6374230    Customizable Credit Card 159    96-108-C2   
US    09/654933    Granted    8001043    Customizable Credit Card 160    96-119
   US    08/704314    Granted    5884270    Anonymous Communications 161   
96-131    US    08/886006    Granted    6263505    Computer Enhanced Video 162
   96-133    US    08/885570    Granted    6112185    Automated Offer Acceptance
163    96-146    US    08/826930    Granted    6014439    Free Calls While on
Hold 164    96-146-C2    US    09/657338    Granted    6301354    Free Calls
While on Hold 165    96-147    US    08/796132    Granted    5946388    Priority
Phone Queuing System 166    96-149    US    08/932984    Granted    6208978   
Security Deposit Guarantees 167    96-174    US    08/886256    Granted   
6119093    Insurance Syndication 168    96-174-C1    US    09/469130    Granted
   6937990    Insurance Syndication 169    96-176    US    08/832724    Granted
   5978467    On-Hold Customer Service 170    96-176-C1    US    09/401471   
Granted    6125178    On-Hold Customer Service 171    96-176-C2    US   
09/616016    Granted    6314178    On-Hold Customer Service 172    96-176-C3   
US    10/160552    Granted    6735300    On-Hold Customer Service 173    96-200
   US    08/880404    Granted    6144948    Instant Credit Card Marketing 174   
96-200-C1-1    US    11/927946    Published       Instant Credit Card Marketing
175    96-206    US    08/820499    Granted    6216111    Pay-to-Listen
Telemarketing 176    96-207    US    08/883308    Granted    5945653   
Function/POS Codes 177    97-010    US    08/862250    Granted    6377963   
Personalized Outer-Wrap Index 178    97-018    US    08/843153    Granted   
6088444    Priority Phone Queuing II 179    97-018-C1    US    09/360392   
Granted    6222920    Priority Phone Queuing II 180    97-018-C2    US   
09/633625    Granted    6487291    Priority Phone Queuing II 181    97-022    US
   08/921868    Granted    6018718    Credit Card Rewards 182    97-022-C1    US
   09/422415    Granted    6434534    Credit Card Rewards 183    97-033    US   
08/889589    Granted    5970470    Subscription Groceries 184    97-033    AU   
753036    Granted    753036    Subscription Groceries 185    97-034    US   
08/943965    Granted    6119100    Discount Merchandise 186    97-034-C1    US
   09/563715    Granted    6507822    Discount Merchandise 187    97-051    US
   08/940265    Granted    6381582    POS Payments for Catalog Orders 188   
97-052    US    08/916656    Granted    6107932    Remote Ticket Invalidation
189    97-054    US    08/920116    Granted    6119099    Spare Change Product
Upsells 190    97-054-C1    US    09/442754    Granted    6598024    Spare
Change Product Upsells 191    97-054-C2    US    10/625089    Granted    7587334
   Spare Change Product Upsells 192    97-054-C3    US    12/420397    Granted
   7801762    Spare Change Product Upsells 193    97-059    US    08/946508   
Granted    6064987    POS Finance Options 194    97-059-1    US    09/264379   
Granted    6336104    POS Finance Options 195    97-059-1-C1    US    09/654341
   Granted    6980968    POS Finance Options

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

 

A-6



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

 

     Case Number    Cntry    Application
Number    Application
Status*    Patent
Number   

Short Titles

196    97-059-C1    US    09/490898    Granted    6330548    POS Finance Options
197    97-059-C2    US    10/033691    Granted    7454381    POS Finance Options
198    97-059-C5    US    11/425301    Granted    7895100    POS Finance Options
199    97-059-C6    US    13/031284    Granted    8121922    POS Finance Options
200    97-059-C7    US    13/401108    Allowed       POS Finance Options 201   
97-059-C8    US    13/433008    Allowed       POS Finance Options 202    97-134
   US    09/036131    Granted    5999596    Emergency Credit Card 203   
97-134-C1    US    09/417182    Granted    6327348    Emergency Visa Card 204   
97-324    US    08/997677    Granted    6199014    Driving Directions 205   
97-557    US    09/045386    Granted    7272569    On/Off Spare Change 206   
97-557-1-1    US    11/934958    Granted    7717784    On/Off Spare Change 207
   97-561    US    09/045518    Granted    7072850    Spare Change Bins 208   
97-563    US    09/076409    Granted    6298329    Selective Coupon Offering
Spare Change 209    97-563-C1    US    09/643668    Granted    6876978   
Selective Coupon Offering Spare Change 210    97-563-R1    US    10/678058   
Granted    RE40186    Selective Coupon Offering Spare Change 211    97-564    US
   09/045084    Granted    6223163    Spare Change Allocation of Upsells 212   
98-007    US    09/049297    Granted    7240021    Progressive Groceries
Discount 213    98-007-C1    US    11/668967    Granted    7406438   
Progressive Groceries Discount 214    98-017    US    09/098481    Granted   
7536349    Split Charge Credit Card 215    98-018    US    09/085424    Granted
   6138105    Retail Package Offer System and Method 216    98-018-C1    US   
09/571210    Granted    6601036    Retail Package Offer System and Method 217   
98-020    US    09/083483    Granted    6298331    Spare Change Ovens 218   
98-023    US    09/223164    Granted    6325284    “Look at Me” Credit Card 219
   98-025    US    09/110626    Granted    6093026    Human Judgment 220   
98-025-C1    US    09/396155    Granted    6616458    Human Judgment 221   
98-030    US    09/106888    Granted    6282523    Certified Personal Checks 222
   98-039    US    09/135179    Granted    6567787    Voice Recognition for
Retail 223    98-043    US    09/166267    Granted    6687679    Progressive
Groceries Discount 224    98-043-C1    US    10/728226    Granted    7194423   
Progressive Groceries Discount 225    98-048    US    09/166405    Granted   
6405174    Mall Traffic Controller 226    98-048-C1    US    10/118620   
Granted    7099832    Mall Traffic Controller 227    98-048-C2    US   
11/399143    Granted    7496523    Mall Traffic Controller 228    98-048-C3   
US    12/111637    Published       Mall Traffic Controller 229    98-054    US
   09/219220    Granted    6341268    Dynamically Priced Menus 230    98-057   
US    09/221250    Granted    6720990    Internet Surveillance 231    98-057-C1
   US    10/718327    Granted    7092006    Internet Surveillance 232   
98-057-C2    US    11/424702    Granted    7602414    Internet Surveillance 233
   98-057-C3    US    11/424708    Granted    7817182    Internet Surveillance
234    98-057-C4    US    11/424718    Granted    7602416    Internet
Surveillance 235    98-057-C5    US    11/424724    Granted    7719565   
Internet Surveillance 236    98-057-C5-R1    US    13/475029    Pending      
Internet Surveillance 237    98-057-C6    US    11/424731    Granted    7605840
   Internet Surveillance

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

 

A-7



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

 

     Case Number    Cntry    Application
Number    Application
Status*    Patent
Number   

Short Titles

238    98-057-C7    US    11/424738    Granted    7593033    Internet
Surveillance 239    98-058    US    09/223899    Granted    6349295    Internet
Spell Check 240    98-059    US    09/166339    Granted    6374240    License
Plate Reader 241    98-060    US    09/157837    Granted    6052667    Switch ’n
Save 242    98-078    US    09/224486    Granted    6445309    Toll Booth
Upsells 243    98-084-C2    US    11/456245    Published       Pay Buyer to Bid
244    98-092    US    09/267489    Granted    6978248    Mailing List Testing
Service 245    98-093    US    09/282132    Granted    6302844    Medical
Monitoring—Continuous Input 246    98-099    US    09/283389    Granted   
6988077    Retail Reseller Database 247    98-099-C1    US    11/263942   
Granted    8458027    Retail Reseller Database 248    98-099-C3    US   
13/907915    Pending       Retail Reseller Database 249    98-110    US   
09/221457    Granted    6415262    Subscription Groceries 250    98-113    US   
09/350875    Granted    7343319    Multi-Tier Volume Discounts 251   
98-113-4-C1    US    12/592220    Granted    8260670    Multi-Tier Volume
Discounts 252    98-113-4-C2    US    13/599137    Published       Multi-Tier
Volume Discounts 253    98-116    US    09/260437    Granted    7162434   
Retail Subscriptions 254    98-116-C1    US    11/611931    Granted    8015059
   Retail Subscriptions 255    98-116-C2-1    US    13/397856    Published      
Retail Subscriptions 256    98-117    US    09/260439    Granted    6658390   
System for Exercising Buyout Provisions 257    98-117-C1    US    10/463708   
Granted    7246072    System for Exercising Buyout Provisions 258    98-117-C2
   US    11/456444    Granted    8046247    System for Exercising Buyout
Provisions 259    98-117-C3    US    13/267982    Granted    8417580    System
for Exercising Buyout Provisions 260    98-117-C4    US    13/769265    Allowed
      System for Exercising Buyout Provisions 261    99-004    US    09/360422
   Granted    7899710    Internet Price Packaging 262    99-004-C1    US   
13/025814    Allowed       Ad Hoc Internet Price Packaging 263    99-007    US
   09/282747    Granted    7827057    Cross-Subsidy Timing 264    99-007-C1   
US    12/938046    Published       Cross-Subsidy Timing 265    99-012    US   
09/316546    Granted    7729988    Credit Card R.O.C. w/Multiple Pay Lines 266
   99-012-C1    US    12/791567    Published       Credit Card R.O.C. w/Multiple
Pay Lines 267    99-018    US    09/282128    Granted    6513014    Human
Judgment: Cable Version 268    99-025    US    09/505361    Granted    7006983
   Partial Manufacturer Rebates 269    99-030-C1    US    12/228176    Granted
   8447623    Retail Take It and Go 270    99-032-1    US    11/928572   
Published       MLM Internet Coupons 271    99-037-C2    US    11/421669   
Granted    7933893    Transactionally Enabled Documents 272    99-037-C4    US
   11/421688    Granted    8041711    Transactionally Enabled Documents 273   
99-037-C5    US    13/214276    Published       Transactionally Enabled
Documents 274    99-062-1    US    11/423821    Granted    7899737   
Intelligent Auto Bid Feature 275    99-062-1-C1    US    13/022189    Allowed   
   Intelligent Auto Bid Feature 276    99-062-2    US    11/423827    Granted   
7801802    Intelligent Auto Bid Feature 277    99-077    US    09/538805   
Granted    7251617    Subscription Groceries 278    99-077-1    US    11/768594
   Granted    7613631    Subscription Groceries 279    99-077-1-C1    US   
12/611365    Granted    8121899    Subscription Groceries

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

 

A-8



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

 

     Case Number    Cntry    Application
Number    Application
Status*    Patent
Number   

Short Titles

280    99-077-1-C2    US    13/400406    Granted    8285591    Subscription
Groceries 281    99-077-1-C3    US    13/646145    Pending       Subscription
Groceries 282    99-086    US    09/536791    Granted    7783537    Conditional
Payment System 283    99-091-1    US    11/746696    Granted    8046265    PYS
Matching System 284    99-091-1-C1-1    US    13/784443    Published       PYS
Matching System 285    99-099    US    09/609931    Granted    7383200   
Surveys at a POS

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

 

A-9



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

 

B. (1) CERTAIN PATENT ASSETS** — LOTTERY

 

     Case Number    Cntry    Application
Number    Application
Status    Patent
Number   

Short Titles

1    00-015    US    09/526834    Granted    6719631    Lottery Wager Allocation
2    00-019    US    09/608245    Granted    6688976    Give Me My Numbers
Lottery 3    00-019-C1    US    10/730244    Granted    7704139    Give Me My
Numbers Lottery 4    00-019-C10    US    12752327    Allowed       Give Me My
Numbers Lottery 5    00-019-C3    US    11/424162    Granted    7722455    Give
Me My Numbers Lottery 6    00-019-C4    US    11/424166    Granted    7682240   
Give Me My Numbers Lottery 7    00-019-C8    US    11/531749    Granted   
7690980    Give Me My Numbers Lottery 8    00-033    US    09/679186    Granted
   7753772    Alternate Currency Wagering 9    00-065    US    09/930717   
Granted    6964611    Walk Away Lottery 10    00-065-C1    US    11/199405   
Granted    7837549    Walk Away Lottery 11    00-065-C3    US    11/424435   
Granted    8388430    Walk Away Lottery 12    00-066    US    09/938977   
Granted    6773345    Lottery Play Aggregation 13    03-043    US    10/457101
   Granted    7351142    Fractional Lottery 14    04-021-C1    US    11/424402
   Granted    7811166    Conditional Lottery System 15    04-021-C2    US   
11/424408    Granted    7789745    Conditional Lottery System 16    04-021-C3   
US    11/424418    Granted    7674171    Conditional Lottery System 17    04-040
   US    10/914690    Granted    7582012    Lottery Play Aggregation 18   
04-040-C1    US    11/424598    Granted    7727063    Lottery Play Aggregation
19    04-040-C4    US    12/791813    Granted    8348743    Lottery Play
Aggregation 20    05-062    US    11/814763    Granted    7909326    Lottery
Scratch Packs 21    05-067-C1    US    13/494509    Published       Lottery
Wrapped Static Content DVDs 22    07-013    US    12/600422    Granted   
8500537    Walk Away Monopoly 23    07-013-C1    US    13/950579    Pending   
   Walk Away Monopoly 24    07-016    US    12/234144    Published       Lottery
Ringtones 25    08-010-C1    US    13/735010    Published       Converting
Breakage to Lottery Entries 26    08-014    US    12/425899    Granted   
8272936    Mix-and-Match Lotto Teams 27    08-016    US    12/425378    Granted
   8202152    Two Stage Lottery 28    08-016-C1    US    13/527230    Granted   
8491372    Two Stage Lottery 29    08-016-C2    US    13/948383    Pending      
Two Stage Lottery 30    08-031    US    12/605150    Granted    8226465   
Lottery Social Play Platform 31    09-006    US    12/889382    Allowed      
Shared Virtual Lottery Ticket 32    95-007X    US    08/624998    Granted   
5871398    Off-line Lottery 33    95-007X    EP    96923577.9    Granted   
0956117    Off-line Lottery 34    95-007X    JP    09-505267    Granted   
3632133    Off-line Lottery 35    95-007X    AU    52850/98    Granted    724858
   Off-line Lottery 36    95-007X    AU    770698    Granted    770698   
Off-line Lottery 37    95-007X    GB    96923577.9    Granted    0956117   
Off-line Lottery 38    95-007X-C1    US    09/063590    Granted    6402614   
Off-line Remote Lottery 39    95-007X-C2    US    10/145964    Granted   
6607439    Off-line Remote Lottery 40    95-007X-C3    US    10/620260   
Granted    6942570    Off-line Remote Lottery

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

** These Certain Patent Assets (B (1-3)) are subject to Section 8.8 of the
Merger Agreement.



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

 

     Case Number    Cntry    Application
Number    Application
Status    Patent
Number   

Short Titles

41    95-007X-C4    US    11/057665    Granted    7008318    Off-line Remote
Lottery 42    95-007X-C5    US    11/304103    Granted    7285045    Off-line
Remote Lottery 43    95-007X-C6    US    11/426959    Granted    7303468   
Off-line Lottery 44    95-007X-C7    US    11/426963    Granted    7887405   
Off-line Lottery 45    95-007XX    US    08/858123    Granted    6024640   
Off-line Remote Lottery 46    97-006    US    08/822709    Granted    6267670   
Fractional Lottery Tickets 47    97-006-C1    US    09/836409    Granted   
6582304    Fractional Lottery Tickets 48    97-006-C2    US    10/424362   
Granted    6887153    Fractional Lottery Tickets 49    97-006-C3    US   
11/058653    Granted    7479060    Fractional Lottery Tickets 50    97-006-C4   
US    11/425211    Granted    7547251    Fractional Lottery Tickets 51   
97-006-C5    US    11/425228    Granted    7494417    Fractional Lottery Tickets
52    97-006WO    CA    2284662    Granted    2284662    Fractional Lottery
Tickets 53    97-006WO    AU    776323    Granted    776323    Fractional
Lottery Tickets 54    97-035    US    09/052295    Granted    6086477    Never
Lose Lotto 55    97-035-C1    US    09/568484    Granted    6599186    Never
Lose Lotto 56    97-035-C2    US    10/623046    Granted    6908382    Never
Lose Lotto 57    97-035-C3    US    11/136043    Granted    7300349    Never
Lose Lotto 58    97-035-C4    US    11/424906    Granted    7387569    Never
Lose Lotto 59    97-035-C5    US    11/424911    Granted    7384332    Never
Lose Lotto 60    97-035-C6    US    11/424912    Granted    7384333    Never
Lose Lotto 61    97-035-C7    US    12/135758    Granted    7780514    Never
Lose Lotto 62    97-036    US    08/912185    Granted    6146272    Conditional
Lottery Ticket 63    97-036-C1    US    09/627192    Granted    6325716   
Conditional Lottery Ticket 64    97-036-C2    US    10/162823    Granted   
6733387    Conditional Lottery Ticket 65    97-429    US    09/001901    Granted
   6250685    Scratch Ticket Video Poker 66    97-429-1    US    09/434270   
Granted    6224055    Scratch Ticket Video Poker 67    97-429-1-C1    US   
09/664957    Granted    6572107    Scratch Ticket Video Poker 68    97-558    US
   09/045036    Granted    7606729    Fractional Lottery Tickets 69    98-076   
US    09/596008    Granted    6676126    Scratch-Off Pachinko 70    98-076-C2   
US    12/612460    Granted    8042809    Scratch-Off Pachinko 71    99-045    US
   09/528595    Granted    6497408    Meta-Game—Lottery 72    99-045-C1    US   
10/272125    Granted    7052394    Meta-Game—Lottery 73    99-045-C2    US   
11/373725    Granted    8100749    Meta-Game—Lottery 74    99-045-C3    US   
11/424962    Published       Meta-Game—Lottery 75    99-045-C4    US   
11/424973    Published       Meta-Game—Lottery 76    99-112-C3    US   
13/226191    Granted    8366544    Stored Outcomes on a PDA 77    99-112-C4   
US    13/734034    Published       Stored Outcomes on a PDA

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

** These Certain Patent Assets (B (1-3)) are subject to Section 8.8 of the
Merger Agreement.



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

 

B. (2) CERTAIN PATENT ASSETS**— GAMING

 

     Case Number    Cntry    Application
Number    Application
Status    Patent
Number   

Short Titles

1    01-006    US    10/121263    Granted    7040987    Slot Machine
Customization via Internet 2    01-006-C1    US    11/406130    Published      
Slot Customization via Internet 3    01-039    US    09/962065    Granted   
7033276    Identification Triggered Slot Play 4    01-039-C3    US    11/423913
   Published       Identification Triggered Slot Play 5    01-047    US   
10/023149    Granted    6884167    Game of Knowledge Tournament System 6   
02-034-C2    US    13/610837    Published       Authenticated Slot Machine Info
7    02-073-C1    US    11/934856    Granted    7524245    Securing Electronic
Games of Skill 8    02-073-C2    US    12/430686    Allowed       Securing
Electronic Games of Skill 9    03-008-C3    US    12/030522    Granted   
8016658    Interpull Aggregation 10    03-020    AU    2004216719    Granted   
2004216719    Surrender Your Equity 11    03-025-C1    US    12/511536   
Published       Finite Object Slot Game 12    04-062    US    11/311505   
Granted    7922579    Discard Video Poker with Ace Collection 13    07-014    US
   12/136667    Granted    8147322    Binder of 50 Applications 14    07-014-C1
   US    13/400871    Published       Application into MP Max Bet 15    08-003
   US    12/098074    Published       Group Blackjack Sessions 16    94-001-C4
   US    10/273808    Granted    6935952    Remote Gaming System 17   
94-001-C10    US    12/107143    Published       Remote Gaming System 18   
94-001X    AU    80254/94    Granted    698557    Remote Gaming System 19   
94-001X    CA    2137498    Granted    2137498    Remote Gaming System 20   
94-001X    GB    9425080.0    Granted    2287342    Remote Gaming System 21   
94-001X    FR    9501081    Granted    9501081    Remote Gaming System 22   
94-001X    IT    MI95A00164    Granted    1281324    Remote Gaming System 23   
94-001X    ZA    95/0877    Granted    95/0877    Remote Gaming System 24   
94-001X    TT    17/1995    Granted    17/1995    Remote Gaming System 25   
94-001X    HT    232/5    Granted    232/5    Remote Gaming System 26    94-001X
   AU    91377/01    Granted    770321    Remote Gaming System 27    94-001X   
AU    2004222712    Granted    2004222712    Remote Gaming System 28    94-001X
   AU    2008201144    Granted    2008201144    Remote Gaming System 29   
94-001XXX    US    08/766576    Granted    6527638    Remote Gaming System 30   
96-012    US    08/775588    Granted    6099408    Participatory Randomness 31
   96-012    CA    2276608    Granted    2276608    Participatory Randomness 32
   96-012    AU    56219/98    Granted    741888    Participatory Randomness 33
   96-012    EP    97952659.7    Published       Participatory Randomness 34   
96-012    AU    97372/01    Granted    777376    Participatory Randomness 35   
96-012-C1    US    09/488608    Granted    6264557    Participatory Randomness
36    96-012-C2    US    09/895648    Granted    6450885    Participatory
Randomness 37    96-126    US    08/885157    Granted    6193606    Game of
Knowledge Add-On 38    96-126-C1    US    09/713046    Granted    6331144   
Game of Knowledge Add-On 39    96-136    US    08/775388    Granted    6110041
   Customizations from Tracking Card

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

** These Certain Patent Assets (B (1-3)) are subject to Section 8.8 of the
Merger Agreement.



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

 

     Case Number    Cntry    Application
Number    Application
Status    Patent
Number   

Short Titles

40    96-136-C1    US    09/481204    Granted    6293866    Customizations from
Tracking Card 41    96-217    US    08/888049    Granted    6203427    Virtual
Punchboard 42    96-217-C1    US    09/765165    Granted    6790139    Virtual
Punchboard 43    98-010    US    09/164473    Granted    6203430    Interpull
Aggregation 44    98-035    US    09/157232    Granted    6328648    Hot Slot
Virus 45    98-035-C1    US    10/007874    Granted    6648762    Hot Slot Virus

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

** These Certain Patent Assets (B (1-3)) are subject to Section 8.8 of the
Merger Agreement.



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

 

B. (3) CERTAIN PATENT ASSETS** — VENDING

 

     Case Number    Cntry    Application
Number    Application
Status    Patent
Number   

Short Titles

1    00-069-C1    US    10/994913    Granted    7218991    Jukebox Vending
Machine 2    00-069-C1-1    US    11/745876    Granted    7726562    Jukebox
Vending Machine 3    00-069-C2    US    11/745796    Granted    7577496   
Jukebox Vending Machine 4    02-007    US    10/095372    Granted    7233912   
Vending Packages 5    02-007-C2    US    11/761826    Published       Auto
Defined Vending Packages 6    03-039    AU    2004244307    Granted   
2004244307    Vending Machine Profit Manager 7    03-039    JP    2006-533485   
Granted    4478154    Vending Machine Profit Manager 8    03-039-C2    US   
11/426332    Granted    7347364    Vending Machine Profit Manager 9    03-039-C4
   US    13/042021    Published       Vending Machine Profit Management 10   
03-039-C4-1    US    13/965444    Pending       Vending Machine Profit
Management 11    03-050    US    10/968282    Granted    7389919    Vending
Machine Fulfillment of POS Promotions 12    03-050-C1    US    11/948114   
Published       Vending Machine Fulfillment of POS Promotions 13    03-055    US
   10/966407    Granted    7894936    Revenue Managed Vending II 14    03-059   
US    10/951296    Granted    8041453    Operator Load Processes 15    03-059   
EP    04789534.7    Published       Operator Load Processes 16    03-059-C1   
US    13/233546    Published       Operator Load Processes 17    03-060    US   
11/057904    Published       Forced Inactive Vending Machine Gift Certificates
18    03-061    US    10/581588    Granted    7739181    Soda Cards 19   
03-061-C1    US    12/775705    Granted    8234207    Soda Cards 20    03-061-C2
   US    13/561863    Allowed       Soda Cards 21    03-065    US    11/063714
   Granted    7353080    Health Trivia Vending Machine 22    03-065-C1    US   
12/031323    Granted    7912580    Health Trivia Vending Machine 23    04-009   
US    11/538293    Published       Cashless Change Vending 24    04-012    AU   
2004262431    Granted    2004262431    Take 2 Vending With More Embodiments 25
   04-012    CA    2532961    Pending    2532961    Take 2 Vending With More
Embodiments 26    04-012    JP    2006-522149    Granted    4478149    Take 2
Vending With More Embodiments 27    04-012A-C1    US    11/426204    Granted   
7499769    Take 2 Vending With More Embodiments 28    04-012A-C1-1    US   
12/368369    Granted    8068933    Take 2 Vending With More Embodiments 29   
04-012A-C2-1    US    11/877109    Granted    7912581    Take 2 Vending With
More Embodiments 30    04-012A-C3-1    US    11/877182    Granted    7865265   
Take 2 Vending With More Embodiments 31    04-012B-C3    US    11/426186   
Published       Take 2 Vending With More Embodiments 32    04-020    US   
11/571062    Granted    8131595    Vending Machine Memberships 33    04-039   
JP    2007-521559    Granted    4443605    Nutritional Content Screen 34   
04-039    US    11/719441    Granted    7783381    Nutritional Content Screen 35
   04-047    US    11/078938    Granted    7216754    Bill Validator Acceptance
Setting 36    04-047-C1    US    11/456392    Granted    7643902    Bill
Validator Acceptance Setting 37    04-047-C2    US    11/456398    Granted   
7641036    Bill Validator Acceptance Setting

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

** These Certain Patent Assets (B (1-3)) are subject to Section 8.8 of the
Merger Agreement.



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

 

     Case Number    Cntry    Application
Number    Application
Status    Patent
Number   

Short Titles

38    05-009    US    11/376488    Published       WiFi Vending 39    05-009-C1
   US    13/365962    Published       WiFi Vending 40    05-012    US   
11/398378    Granted    7627496    EZ Code Account Management 41    05-012-C1   
US    12/589788    Published       EZ Code Account Management 42    05-017    US
   11/418603    Published       Vending Machine Email Marketing System 43   
05-032    US    11/530279    Granted    7826923    Static Combo Vending 44   
08-001    US    12/808199    Allowed       Social and Retail Hotspots 45   
08-001    JP    2010/541580    Granted    5184650    Social and Retail Hotspots
46    08-001    EP    09701094.6    Granted    2250628    Social and Retail
Hotspots 47    08-001    JP    2013-005275    Pending       Social and Retail
Hotspots 48    97-070    US    08/947798    Granted    7546277    Revenue
Managed Vending 49    97-070-1    US    11/926768    Granted    7711658   
Revenue Managed Vending 50    97-070-3    US    11/926948    Granted    7894937
   Revenue Managed Vending 51    97-071    US    08/966608    Granted    5988346
   Subscription Vending 52    97-071    CA    2302753    Granted    2302753   
Subscription Vending 53    97-071    JP    2000-519832    Granted    3848533   
Subscription Vending 54    97-071-C1    US    09/353269    Granted    6085888   
Subscription Vending 55    97-071-C2    US    09/545596    Granted    6298972   
Subscription Vending 56    97-430    US    09/012163    Granted    6397193   
Package Vending Deals 57    97-434    US    09/152905    Granted    6161059   
Pay-to-Listen Vending 58    97-434-C1    US    09/635111    Granted    6317649
   Pay-to-Listen Vending 59    97-434-C2    US    10/012132    Granted   
6658323    Pay-to-Listen Vending 60    98-008    US    09/052093    Granted   
6230150    Dynamic Vending Pricing Network 61    98-038    US    09/218085   
Granted    7587333    Mystery Vending 62    98-040    US    09/164670    Granted
   6324520    Vending Machine Demand Tracking 63    98-119    US    09/345092   
Granted    7249050    Vending Machine Temptress 64    98-119-C1    US   
11/456342    Granted    7451892    Mystery Code Vending 65    98-119-C2    US   
11/456355    Granted    7885726    Substitute Product Vending

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

** These Certain Patent Assets (B (1-3)) are subject to Section 8.8 of the
Merger Agreement.



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

 

C. LITIGATION

 

   

Court

 

Case No.

  

Case Caption

  

Short Title

  

File Date

1

  Del.   11-309    WD v. Apple Inc. et al    Driving Directions    04/11/11

2

  Del.   11-311    WD v. Google et al    Automated Auction Bidding    04/11/11

3

  Del.   11-318    WD v. Myspace Inc. et al    Anonymous Communications   
04/11/11

4

  Del.   11-320    WD v. American Airlines, Inc. et al    Package Pricing   
04/11/11

5

  Del.   11-321    WD v. Ayre Acoustics Inc. et al    Broadcast Media
Enhancements    04/11/11

6

  Del.   11-322    WD v. Activision Blizzard Inc. et al    Authenticated
Outcomes    04/11/11

7

  Del.   11-326    WD v. Canon U.S.A. Inc. et al    Camera Auto Upload   
04/12/11

8

  Del.   11-340    WD v. Criterion Capital et al    Anonymous Communications   
04/15/11

9

  Del.   11-362    WD v. Amazon.com Inc.    Subscription Groceries    04/22/11

10

  Del.   11-368    WD v. 2K Games Inc. et al    Online Tournaments    04/25/11

11

  Del.   11-369    WD v. Google Inc. et al    Contextual Ads    04/26/11

12

  Del.   11-696    WD v. Microsoft Corp. et al    Games Preferences    08/08/11

13

  Del.   11-989    WD v. Google Inc.    Contextual Ads    10/18/11

14

  Del.   11-990    WD v. Amazon.com Inc.    Contextual Ads    10/18/11

15

  Del.   11-991    WD v. Microsoft Corporation    Contextual Ads    10/18/11

16

  Del.   11-993    WD v. Vibrant Media Inc.    Contextual Ads    10/18/11

17

  Del.   13-096    WD v. Wal-Mart Stores Inc.    POS Payments for Online orders
   01/16/13

18

  Del.   13-097    WD v. Toys ‘R’ Us Inc.    POS Payments for Online orders   
01/16/13

19

  Del.   13-098    WD v. PayNearMe et al.    POS Payments for Online orders   
01/16/13

 

* The Status of each litigation is a matter of public record and is incorporated
herein by reference.

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

** These Certain Patent Assets (B (1-3)) are subject to Section 8.8 of the
Merger Agreement.



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

 

D. TANGIBLE ASSETS

 

    

Property

1    MacBook Air (13-inch, Mid 2011) 2    HP Color Laserjet 3600N 3    Viewsonic
2226W display 4    MacBook Air (11-inch, Mid 2011) 5    Samsung P2770 display 6
   HP Laserjet 1022N 7    HP Compaq Core 2 Duo Desktop SFF 8    Samsung
Syncmaster 940bx display 9    Samsung Syncmaster 940bx display 10    HP Laserjet
4250tn 11    MacBook Pro (15-inch Late 2008) 12    MacBook Pro (15-inch Late
2008) 13    Viewsonic 2226W display 14    HP Laserjet 4050n 15    HP Compaq Core
2 Duo Desktop SFF 16    Samsung Syncmaster 940bx display 17    Samsung
Syncmaster 940bx display 18    HP Laserjet 8000N 20    HP Compaq Core 2 Duo
Desktop SFF 21    Samsung Syncmaster 943bx display 22    Samsung Syncmaster
213bx display 23    HP Color Laserjet 4600DN

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

** These Certain Patent Assets (B (1-3)) are subject to Section 8.8 of the
Merger Agreement.



--------------------------------------------------------------------------------

SCHEDULE A

ASSETS

 

E. URL’S

 

    

Domain

1    PatentProperties.com 2    IPLicense.com 3    ascppl.com 4    ascsppl.com 5
   aselppl.com 6    aseppl.com 7    asfppl.com 8    asilpp.com 9    asippl.com
10    aslpp.com 11    asolp.com 12    asrppl.com 13    asulp.com 14   
firstinventorpatentholdings.com 15    firstinventorpatents.com 16   
globalpatentproperties.com 17    ippackagelicense.com 18    packagelicensing.com
19    patent-properties.com 20    patentpackagelicense.com 21   
patentpropertiesinc.com 22    uspatentproperties.com 23   
worldwidepatentproperties.com 24    aspatt.com 25    iplglobal.com 26   
packagelicense.com 27    wdpatentsolutions.com

F. ASPATT

The automated system for patents and tech transfer (ASPATT) business plan and
know-how.

 

* Status of each patent and patent application is a matter of public record and
is available at uspto.gov, which is incorporated herein by reference.

** These Certain Patent Assets (B (1-3)) are subject to Section 8.8 of the
Merger Agreement.



--------------------------------------------------------------------------------

SCHEDULE B

Assumed Obligations

A. Service Contracts

 

    

Party

  

Service

1    IP Navigation    Consultant 2    Conquest eDiscovery    eDiscovery 3   
IKON    Document 4    RAK    Lead Counsel 5    Simon Law Firm    Lead Counsel 6
   Denton    Lead Counsel 7    Bayard    Local Counsel 8    Stamoulis    Lead
Counsel 9    Tarek Fahmi    Prosecution 10    Shaked & Co    Prosecution 11   
Dan Tedesco    Consulting 12    John Packes    Consulting 13    Magda Fincham   
Consulting 14    Mike Downs    Consulting 16    IP Shakti, LLC    Consulting 17
   ICR    Consulting

B. Contribution Agreements

 

1. Contribution Agreement, dated as of February 10, 2006, by and between Company
Parent and Casino IP Holdings, LLC (n/k/a Walker Digital Gaming, LLC), as
amended by that certain First Amendment to Contribution Agreement, dated as of
May 12, 2010, as further amended by that certain Second Amendment to
Contribution Agreement, dated as of June 28, 2010, as further amended by that
certain Third Amendment to Contribution Agreement, dated as of June 21, 2011, as
further amended by that certain Fourth Amendment to Contribution Agreement,
dated as of June 27, 2011, as further amended by that certain Fifth Amendment to
Contribution Agreement, dated as of July 12, 2011, as further amended by that
certain Sixth Amendment to Contribution Agreement, dated July 10, 2013.

 

2. Contribution Agreement, dated as of December 17, 2006, by and between Company
Parent and Walker Digital Lottery, LLC, as amended by that certain First
Amendment to Contribution Agreement, dated as of May 12, 2010, as further
amended by that certain Second Amendment to Contribution Agreement, dated as of
June 21, 2011, as further amended by that certain Third Amendment to
Contribution Agreement, dated as of June 21, 2011, as further amended by that
certain Fourth Amendment to Contribution Agreement, dated as of June 27, 2011,
as further amended by that certain Fifth Amendment to Contribution Agreement,
dated as of July 12, 2011, as further amended by that certain Sixth Amendment to
Contribution Agreement, dated July 10, 2013.



--------------------------------------------------------------------------------

3. Contribution Agreement, dated as of December 17, 2006, by and between Company
Parent and Walker Digital Vending, LLC, as amended by that certain First
Amendment to Contribution Agreement, dated as of May 12, 2010, as further
amended by that certain Second Amendment to Contribution Agreement, dated as of
June 21, 2011, as further amended by that certain Third Amendment to
Contribution Agreement, dated as of June 21, 2011, as further amended by that
certain Fourth Amendment to Contribution Agreement, dated as of June 27, 2011,
as further amended by that certain Fifth Amendment to Contribution Agreement,
dated as of July 12, 2011, as further amended by that certain Sixth Amendment to
Contribution Agreement, dated July 10, 2013.



--------------------------------------------------------------------------------

SCHEDULE C

Encumbrances

 

C-3